Citation Nr: 1734675	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), by reason of service-connected disabilities.

REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971, with service in the Republic of Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO).  By a rating action in May 2011, the RO granted service connection for PTSD and assigned a 10 percent rating, effective November 4, 2010.  By a rating action in September 2012, the RO denied service connection for coronary artery disease (CAD) and diabetes mellitus.  The Veteran perfected timely appeals of those decisions.  

By a Decision Review Officer's (DRO) decision, dated in September 2012, the RO increased the evaluation for the Veteran's PTSD from 10 percent to 30 percent, effective November 4, 2010.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

On May 10, 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

During the May 2017 hearing, the Veteran testified that he is unemployable in part due to his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal for an increased rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.  

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has not had coronary artery disease at any time from contemporaneous to when he filed his claim to the present.   

2.  At the Board hearing in May 2017, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issue of entitlement to service connection for diabetes mellitus.  


CONCLUSION OF LAW

1.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria have been met for withdrawal of the substantive appeal concerning the claim of entitlement to service connection for diabetes mellitus; therefore, the Board does not have jurisdiction to consider the merits of the claim.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Factual Background & Analysis-S/C-coronary artery disease.

The Veteran has claimed entitlement to service connection for coronary artery disease.  

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including as ischemic heart disease, may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to an herbicide agent, such as that found in "Agent Orange," and the disability manifests to a compensable degree at any time after discharge or release from active service.  38 C.F.R. § 3.307 (a) (6).  Additionally, a Veteran, who during active service served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran served on active duty from May 1969 to December 1971, with service in Vietnam from December 1969 to November 1970.  The Veteran's DD Form 214 indicates that he was awarded the Vietnam Campaign Medal, the Bronze Star Medal, and the Combat Infantryman's Badge (CIB).  The service treatment records (STRs), including the separation examination, dated in December 1971, are completely silent with respect to any complaints or finding of heart disease; clinical evaluation of the heart was normal.  There is no mention of chest pains or of prescribing Nitroglycerin.  

Post service treatment records were silent for any complaints or treatment referable to heart disease.  

In a statement dated in August 2011, the Veteran's attorney raised a claim for service connection for coronary artery disease.  Submitted in support of the claim were VA progress notes dated from November 2005 to March 2011.  These records do not reflect any complaints, clinical findings or diagnoses of a heart disease.  Among these records is the report of an echocardiogram, performed in March 2011, which was normal.  A treatment note, dated in March 2011, reported that the Veteran reported shortness of breath and chest tightness; however, EKG that day was within normal limits.  A VA discharge note, dated May 1, 2012, indicates that the Veteran was admitted to a hospital on April 19, 2012 with a mass/abscess of the right sternoclavicular joint.  It was noted that the Veteran had CT scans of the chest, head, neck, ultrasound of the abdomen, echocardiogram, and chest x-ray.  The discharge physician stated that the Veteran did not have a new diagnosis of congestive heart failure during this admission.  The discharge diagnosis was Sternoclavicular Abscess/MSSA Bacteremia.  

On the occasion of a DBQ examination for ischemic heart disease in September 2012, the examiner noted that the Veteran did not have ischemic heart disease to include coronary artery disease.  

At his personal hearing in May 2017, the Veteran's attorney stated that an April 2012 VA hospital report reflects that a CT of the thorax disclosed multi vessel coronary artery disease.  The attorney argued that, with the diagnosis of CAD and the fact that the Veteran served in Vietnam, there would be a presumption for service connection.  

Review of the record does not reveal such finding.  Rather, the Veteran underw3ent a CT of the chest during the April 19 - May 1, 2012 hospitalization but the ultimate findings were no chronic heart failure.  If the CT revealed coronary artery disease the record would have indicated such and a diagnosis would be listed in problem lists after such date.  There is no such diagnosis.  The Board thus concludes that there is no diagnostic study results of coronary artery disease.  

Upon consideration of the evidence, the Board finds service connection is not warranted for a heart disease, including coronary artery disease (ischemic heart disease).  Significantly, the STRs reveal no history or finding suggestive of heart disease.  Furthermore, a DBQ examiner has provided a probative opinion that the Veteran does not carry a diagnosis of heart disease.  Thus, the Board finds the September 2012 DBQ examiner's report to be highly probative.  As such, the Board finds a preponderance of the evidence shows the Veteran does not carry a diagnosis of heart disease.  The Veteran's attorney maintained that an April 2012 CT scan reflects a finding of coronary artery disease.  However, a VA discharge summary covering the period in question specifically noted that there was no finding of heart failure during the Veteran's hospitalization.  In fact, there is no clinical finding of heart disease, including ischemic heart disease, either before or after April 2012, including during the September 2012 DBQ examination.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for a heart disorder, namely coronary artery disease, has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).   

The Veteran essentially contends that his heart disease may have resulted from Agent Orange exposure during service in Vietnam.  Under 38 U.S.C.A. § 1116 (a)(2) and 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange. Although ischemic heart disease is included in the list of diseases presumptively due to Agent Orange exposure, the evidence does not show that the Veteran has a diagnosis of ischemic heart disease.  Thus the Veteran is not entitled to service connection under this provision.   

The Board notes that the Veteran is competent to state what symptoms he experiences.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The existence, however, of a heart disability and a competent opinion on a matter as complex as the diagnosis of the claimed condition, coronary artery disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  The Veteran's statements as to a current diagnosis of coronary artery disease are less probative than the medical evidence of record, which do not reflect current diagnosis of a heart disorder, namely coronary artery disease.  Thus, the Board accords no weight to the lay assertions of the Veteran.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for coronary artery disease.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Legal Analysis-S/C-Diabetes Mellitus.

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2016).  

By a rating decision dated in September 2012, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran perfected an appeal of the denial of his claim for service connection for diabetes mellitus by filing a substantive appeal (VA Form 9) in June 2014.  At his personal hearing in May 2017, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for diabetes mellitus.  

As the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetes mellitus, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for diabetes mellitus; consequently, the appeal as to that issue is dismissed.  


ORDER

Service connection for coronary artery disease is denied.  

The appeal for entitlement to service connection for diabetes mellitus is dismissed.  


	(CONTINUED ON NEXT PAGE)


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2014).  The specific bases for remand are set forth below.  

A.  Higher rating for PTSD.

The Veteran maintains that his PTSD is more disabling than reflected by the 30 percent rating currently assigned.  At his personal hearing in May 2017, it was argued that the Veteran's symptoms warrant a minimum rating of 50 percent for his psychological disorder.  It was noted that his records show that he currently experiences sleep impairment, flashbacks, nightmares, avoidance, irritability, hypervigilance, decreased concentration and social withdrawal.  The Veteran maintains that his symptoms have gotten worse since the March 2011 VA examination.  The Veteran related that, since that time, he has had difficulty concentrating, and he has had to take sleeping pills in order to sleep.  The Veteran reported being hospitalized most recently from January to February 2014; he stated that he was hospitalized because he expressed thoughts of harming himself or others.  

In light of the Veteran's allegation that his service-connected PTSD has worsened since his most recent VA examination in March 2011, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c) (4) (2016).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination, which occurred more than five years ago.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A (d).  

B.  TDIU.

As noted above, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim of entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the May 2017 hearing, the Veteran testified he felt he was unable to obtain or maintain substantially gainful employment due to his PTSD.  The Veteran indicated that he stopped working in 1991.  The Veteran reported that he worked as an electric instrument technician for a chemical company; however, he maintained that it got to the point where he couldn't stand to be around people.  This reasonably raises the question of whether a TDIU is warranted.  In light of Rice and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together. Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  Also, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since March 2011.  Then, obtain copies of treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file and the Veteran must be properly notified.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner must review the file.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  A detailed history, to include work history, should be obtained from the Veteran.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should specifically comment on the functional impairment resulting from the Veteran's PTSD.  The report of examination must include a complete rationale for all opinions expressed.  

4.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After the requested development has been completed, readjudicate the claims that are the subject of this remand.  If any determination remains unfavorable to the Veteran in any way, he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


